Name: Council Regulation (EEC) No 3799/91 of 19 December 1991 temporarily suspending the Common Customs Tariff import duty on certain mixtures of residues from the manufacture of starch from maize and residues from the extraction of maize germ oil by the wet process
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  tariff policy;  plant product
 Date Published: nan

 28 . 12. 91 Official Journal of the European Communities No L 357/9 COUNCIL REGULATION (EEC) No 3799/91 of 19 December 1991 temporarily suspending the Common Customs Tariff import duty on certain mixtures of residues from the manufacture of starch from maize and residues from the extraction of maize germ oil by the wet process ex 2309 90 31 Mixtures of residues from the manufac ­ ture of starch from maize and residues from the extraction of maize germ oil by the wet process with a protein content, calculated on the dry product, not exceeding 40 % by weight. ex 2309 90 41 Mixtures of residues from the manufac ­ ture of starch from maize and residues from the extraction of maize germ oil by the wet process with a content, calculated on the dry product, of starch not exceeding 28 % by weight, and of protein not exceeding 40 % by weight. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas consultation has taken place with the United States of America, within the framework of the General Agreement on Tariffs and Trade under Article XXIII, with the aim of consolidating import duties for residues from the manufacture of starch from maize ; Whereas, following the said consultation, it is considered necessary to suspend the collection of import duties for the goods described in Article 1 of this Regulation for the period from 1 January 1991 to 31 December 1991 , HAS ADOPTED THIS REGULATION : Article 1 The collection of the Common Customs Tariff import duties relating to the products described below shall be suspended from 1 January 1991 to 31 December 1991 : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT